On a prosecution for rape the condition of the genital organs of the woman after the alleged offense is a material inquiry, and evidence is competent to prove whatever signs of injury she showed. Such evidence tends to prove or disprove a material inquiry in the case — whether the woman was forcibly ravished. Malloy v. State, 209 Ala. 219, 96 So. 57; Scott. v. State,48 Ala. 420.
The prosecutrix testified positively that the defendant had intercourse with her by force and against her will. The evidence tended to show that the act of the defendant contributed to her physical injury and condition, although there was evidence that other men also ravished her two days after the time she said defendant had connection with her. It was not necessary for the state to show what part of the woman's injury was due to the act of the defendant. Nor did the fact that other men ravished her two days later and that the physical examination was made a few days thereafter render immaterial or irrelevant the evidence of her physical condition. The evidence was properly admitted.
Although the woman's account of the transaction may appear strange and unreasonable, the probative force of the evidence was a question for the jury. I am of the opinion that the judgment of the lower court should be affirmed. I respectfully dissent from the opinion of the majority of the court.
PER CURIAM. Rehearing denied.